Case 3:19-cv-18874-FLW-LHG Document 38 Filed 10/09/20 Page 1 of 1 PageID: 310



                                 HERMAN JONES LLP
                                        ATLANTA - NEWARK - SEATTLE


Serina M. Vash
svash@hermanjones.com

                                         October 9, 2020


VIA CM/ECF

The Honorable Freda L. Wolfson, Chief U.S.D.J.
U.S. District Court for the District of New Jersey
Clarkson S. Fisher Building and U.S. Courthouse
402 East State Street, Courtroom 5E
Trenton, New Jersey 08608

         Re:      In re Johnson & Johnson Talc Stockholder Derivative Litigation
                  Lead Case 3:19-cv-18874-FLW-LHG
                  Consolidated with Cases:
                         3:19-cv-19005-FLW-LHG
                         3:19-cv-20984-FLW-LHG
                         3:20-cv-00774-FLW-TJB

Dear Chief Judge Wolfson:

On behalf of all parties, enclosed please find a Stipulation and Proposed Scheduling Order. If
Your Honor finds the enclosed Order acceptable, the parties respectfully request that it be
entered.
                                                      Respectfully Submitted,

                                                          /s/ Serina M. Vash

                                                          Serina M. Vash

cc:       All Counsel of Record (via CM/ECF)




153 Central Avenue #131                                                          Phone: (404) 504-6516
Westfield, NJ 07090                   www.Herman Jones.com                       Fax:   (404) 504-6501
